Citation Nr: 0600328	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-24 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran timely filed a notice of disagreement 
(NOD) with the February 2002 rating decision assigning an 
effective date of May 24, 1999 for service connection for 
sinusitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 21, 
1976 to June 24, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 11, 2003 letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
N. Little Rock, Arkansas which notified the veteran's 
representative that the correspondence received by VA in June 
2003 was not filed in a timely manner and could not be 
accepted as a valid "notice of disagreement."

In November 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In correspondence received in May 2000, the veteran stated 
that his equilibrium is off due to ear infections secondary 
to his sinus infections.  At the Board hearing, the issue of 
reopening the veteran's claim for depression and the issue of 
service connection for dental treatment were discussed.  
These matters are REFERRED to the RO for appropriate action.

The issue of entitlement to an effective date earlier than 
May 24, 1999 for the grant of service connection for 
sinusitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 4, 2002, the RO sent notice to the appellant of 
its February 2002 rating decision granting service connection 
for sinusitis and assigning a 30 percent disability rating 
effective May 24, 1999.  

2. A notice of disagreement with the February 2002 rating 
decision was received by the RO on November 14, 2002.


CONCLUSION OF LAW

The appellant filed a timely notice of disagreement to the 
RO's February 2002 rating decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The Board observes that in 
light of the favorable outcome of this appeal, any perceived 
lack of notice or development under the VCAA should not be 
considered prejudicial.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  Generally, a notice of 
disagreement shall be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination with which it is disagreeing.  38 U.S.C.A. § 
7105(b)(1).

A notice of disagreement must express disagreement with a 
determination of the agency of original jurisdiction and 
express a desire to contest the result and must be filed in 
writing by the claimant with the RO within one year after the 
date of mailing of notice of the RO decision.  See 38 C.F.R. 
§ 20.201.

In the present case, pursuant to a November 2001 Board 
decision which granted service connection for sinusitis, the 
RO issued a rating decision in February 2002 which assigned a 
30 percent evaluation for the service-connected sinusitis 
effective May 24, 1999.  The RO notified the appellant of 
this determination in a letter dated March 4, 2002.  A copy 
of the veteran's procedural and appellate rights was 
enclosed.

On November 14, 2002, the RO received a Statement in Support 
of Claim in which the veteran stated that he felt that his 
claims should be retroactive from the time that he first 
filed to have them reopened.  

On February 21, 2003, the Board received a motion for 
reconsideration with the Board's January 2003 decision.  In 
that motion, the veteran stated that the RO should have 
started his payments for claimed sinus condition from the 
time he first filed his claim but instead paid him only three 
years and that he appealed that decision and hadn't heard 
anything since.  He stated that he was very dissatisfied with 
everything that they had done.  

In June 2003, the RO received a letter from the veteran's 
representative notifying of the veteran's disagreement with 
the effective date assigned for his service-connected 
sinusitis.

The RO determined that the appellant had not filed a timely 
notice of disagreement, and so notified the appellant's 
representative in a July 2003 letter.  The veteran responded 
on a VA Form 21-4138 that he had asked in a motion that he be 
given an earlier effective date for his service connected 
claim that was awarded.  

The June 2003 letter from the veteran's representative may 
not be accepted as a notice of disagreement as it was not 
filed within one year from the date that that agency mailed 
notice of the determination.  38 C.F.R. § 20.302(a).  
Similarly, the statement within the February 2003 motion for 
reconsideration may not be accepted as a notice of 
disagreement as it was not filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.  In this case, the 
February 2003 motion for reconsideration was filed with the 
Board of Veterans' Appeals and not with the RO.  

However, the Board accepts the November 2002 Statement in 
Support of Claim as a notice of disagreement with the 
effective date assigned for service connection for sinusitis.  
The veteran clearly stated he was he felt that his claims 
should be retroactive from the time that he first filed to 
have them reopened and not the three and a half years that he 
received in 2002.  This statement, considered within the 
paternalistic context of VA's adjudication system, reasonably 
expressed the veteran's desire to contest the assigned 
effective date.  

The Board, therefore, finds that the appellant's notice of 
disagreement with the February 2002 rating decision was filed 
within one year of the March 4, 2002 notification of the 
February 2002 rating decision.  As the appellant filed a 
timely notice of disagreement, a statement of the case must 
be issued.


ORDER

A notice of disagreement (NOD) to a February 21, 2002 
decision was timely filed.


REMAND

As the Board has found that the veteran submitted a timely 
notice of disagreement with the assignment of the effective 
date for the grant of service connection for sinusitis, he 
must be issued a statement of the case (SOC).  See Manlincon 
v. West, 12 Vet. App. 328 (1999).  This issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board also notes that there has not been sufficient 
compliance with the enhanced duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
Since the RO concluded a NOD was not timely filed, the 
veteran was not sent a VCAA letter notifying him of what was 
needed to substantiate the earlier effective date claim, what 
his responsibilities were with respect to the claim, and 
whether VA would assist him in any manner.  See, e.g., Huston 
v. Principi, 17 Vet. App. 195 (2003) (discussing VCAA 
applicability to claims for earlier effective dates).  This 
must be done. 

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  Provide the veteran with a statement 
of the case as to the issue of 
entitlement to an effective date earlier 
than May 24, 1999 for the grant of 
service connection for sinusitis.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


